Case 19-16004-amc          Doc 45      Filed 07/02/20 Entered 07/02/20 15:00:30       Desc Main
                                       Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ------------------------------------------------------x
   In re                                                 :
                                                         :   Chapter 13
            SCHWANA DEBNAM,                              :
                                                         :   Bankruptcy No. 19-16004 (AMC)
                                       Debtor.           :
   ------------------------------------------------------x

             ENTRY OF APPEARANCE OF THE CITY OF PHILADELPHIA
               COMBINED WITH DEMAND FOR SERVICE OF PAPERS

   TO THE CLERK OF THE BANKRUPTCY COURT:

           Kindly enter the appearance of PAMELA ELCHERT THURMOND, Esquire as

   counsel of record for creditor the City of Philadelphia and/or Water Revenue Bureau,

   where applicable, in the above-captioned matter.

           PLEASE TAKE NOTICE that the City of Philadelphia and/or Water Revenue

   Bureau, (the “City”), a creditor and party-in-interest in the above-captioned case, hereby

   appears in the above-captioned case by its counsel, Pamela Elchert Thurmond, Deputy

   City Solicitor; such counsel hereby enters their appearance pursuant to Title 11 of the

   United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and Fed. R. Bankr.

   P. 9010 (b), and such counsel hereby requests, pursuant to Fed. R. Bankr. P. 2002, 3017,

   9007 and § 342 of the Bankruptcy Code, that copies of all notices and pleadings given or

   filed in the captioned case and served upon the City and to the attorney at the address and

   telephone number set forth below.

           This Notice of Appearance and Demand for Notices and Papers shall not be

   deemed or construed to be a waiver of Creditor’s rights: (1) to have final orders in

   noncore matters entered only after de novo review by a District Judge; (2) to trial by jury
Case 19-16004-amc        Doc 45   Filed 07/02/20 Entered 07/02/20 15:00:30               Desc Main
                                  Document     Page 2 of 2



   in any proceeding so triable in this case or any case, controversy, or proceeding related to

   this case; (3) to have the District Court withdraw the reference in any matter subject to

   mandatory or discretionary withdrawal, or (4) any other rights, claims, actions, setoffs, or

   recoupments to which Creditor is or may be entitled, in law or equity, all of which rights,

   claims, actions, defenses, setoffs and recoupments Creditor expressly reserves.



                                                 Respectfully submitted,

                                                 THE CITY OF PHILADELPHIA

   Dated: July 2, 2020                   By:     /s/ Pamela Elchert Thurmond
                                                 PAMELA ELCHERT THURMOND
                                                 Deputy City Solicitor
                                                 PA Attorney I.D. 202054
                                                 Attorney for the City of Philadelphia
                                                         and/or
                                                 Water Revenue Bureau
                                                 City of Philadelphia Law Department
                                                 Municipal Services Building
                                                 1401 JFK Boulevard, 5th Floor
                                                 Philadelphia, PA 19102-1595
                                                 215-686-0508 (phone)
                                                 Email: Pamela.Thurmond@phila.gov




                                                2
